As filed with the Securities and Exchange Commission on February 11, 2013 Registration No. 33–98112 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ESCO TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Missouri 43-1554045 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9900A Clayton Road St. Louis, Missouri 63124 (Address of principal executive offices, including zip code) ESCO ELECTRONICS CORPORATION 1 (Full title of the plan) Alyson S. Barclay, Esq. Senior Vice President, Secretary and General Counsel 9900A Clayton Road St. Louis, Missouri 63124 (314) 213-7200 (Name, address and telephone number, including area code, of agent for services) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12-b-2 of the Exchange Act. Large accelerated filerT Accelerated filer£ Non-accelerated filer£(do not check if a smaller reporting company Smaller reporting company£ EXPLANATORY NOTE ESCO Technologies Inc. (the “Registrant”) is filing this Post-Effective Amendment No. 1 to Registration Statement on Form S-8 to deregister certain securities originally registered by the Registrant (then named ESCO Electronics Corporation) pursuant to Registration Statement No. 33-98112 filed with the Securities and Exchange Commission on October 13, 1995. The securities originally registered consisted of 700,000 shares of the Registrant’s Common Stock Trust Receipts and the underlying shares of Common Stock, par value $0.01 per share, to be offered under the Registrant’s 1994 Stock Option Plan (the “Plan”), together with ancillary Preferred Stock Purchase Rights.Upon the termination of the Deposit and Trust Agreement covering the Trust Receipts in 1999, all outstanding Trust Receipts were exchanged for the underlying shares of Common Stock.Pursuant to anti-dilution provisions in the Plan, the registered number of shares of Common Stock was adjusted as a result of the Company's 2:1 stock split effected in the form of a 100% stock dividend paid on September 23, 2005.All Preferred Stock Purchase Rights associated with the Common Stock expired in 2010. The Plan and all awards granted thereunder have terminated.Accordingly, the Registrant hereby deregisters the registered securities remaining unsold at the termination of the Plan and the awards thereunder, consisting of 24,567 shares of the Registrant’s Common Stock. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Oxnard, State of California, on February 6, 2013. ESCO TECHNOLOGIES INC. By: /s/ Alyson S. Barclay Alyson S. Barclay Senior Vice President, General Counsel and Secretary POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below hereby severally constitutes and appoints G.E. Muenster, Alyson S. Barclay and Jeffrey D. Fisher, and each of them, his true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities to sign any and all amendments (including post-effective amendments) to this registration statement, and to file the same, with all exhibits thereto, and all other documents in connection therewith, with The Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that each said attorneys-in-fact and agents or any of them or their or his or her substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ V.L. Richey, Jr. V.L. Richey, Jr. President, Chief Executive Officer and Director (Principal Executive Officer) February 6, 2013 /s/ G.E. Muenster G.E. Muenster Executive Vice President and Chief Financial Officer and Director (Principal Financial Officer) February 6, 2013 /s/ J.M. McConnell J.M. McConnell Director February 6, 2013 /s/ L.W. Solley L.W. Solley Director February 6, 2013 /s/ J.M. Stolze J.M. Stolze Director February 6, 2013 /s/ D.C. Trauscht D.C. Trauscht Director February 6, 2013 J.D. Woods Director , 2013
